Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 3/22/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of SEQ ID NO: 4 (LLVACCLADI, amino acid residues 88-97 of SEQ ID NO: 2) and the immunoinducer does not further comprise an immunopotentiator in Applicant’s amendment and response filed 5/27/20.  

Applicant is reminded that upon consideration of the prior art, search and examination had been extended to SEQ ID NO: 8 (AIDPHLLLSV, amino acid residues 274-284 of SEQ ID NO: 2), SEQ ID NO: 3 (YLPLALHLA, amino acid residues 66-74 of SEQ ID NO: 2), SEQ ID NO: 11 (AMFGKLMTI, amino acid residues 534-542 of SEQ ID NO: 2), and SEQ ID NO: 16 (VINDECYQV, amino acid residues 920-928 of SEQ ID NO: 2).  Of these said sequences, only SEQ ID NO: 3 and 4 are comprised within the region of positions 24-97 of SEQ ID NO: 2.

Search and examination are being extended to SEQ ID NO: 20 (amino acid residues 24-33 of SEQ ID NO: 2 that binds to HLA-A24) and its variant having one, two, or three amino acid deletions, substitutions and/or additions.

Claims 1-3, 9-11 and 20 are presently being examined as they read upon the peptide consisting of the sequence of SEQ ID NO: 3, 4 or 20 and the peptides consisting of the sequences taught by the art references cited below that do not have a corresponding sequence identifier recited in the instant claims, as well as an immune inducer comprising the said peptide, and an immunopotentiator and composition thereof.  
 
3.  Applicant’s amendment filed 3/22/21 has overcome the prior rejection of record of claims 1-3, 10 and 11 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Applicant has amended instant base claim 1 to recite that the immunoinducer further comprises an immunopotentiator, resulting in a product that has a different structure from that of the immunoinducer, as well as having a different functional property due to the immunopotentiator.  In addition, Applicant has amended instant base claim 10 to recite that the composition comprises an immunopotentiator; consequently, the claimed composition as a whole has a different functional property form the composition comprising the polypeptide having an immune-inducing activity.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-3, 9-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 3/22/21. 

Applicant has broadly claimed: 
(1) An immune inducer or a polypeptide having an immune-inducing activity and selected from (a) a polypeptide(s) consisting of 7 or more consecutive amino acids within the region of positions 24-97 of SEQ ID NO: 2 (i.e., PDS5A protein) (and including wherein the polypeptide consists of the amino acid sequence represented by SEQ ID NOs: 3, 4 or 20, or a partial sequence thereof) (in claims 1, 3, 9-11 and/or 20), or (b) a polypeptide(s) comprising one, two, or three amino acid deletions, substitutions and/or additions in the amino acid sequence of any one of the polypeptides in (a) (claims 1, 3, 9-11 and 20), including wherein the polypeptide binds to a MHC class I molecule (claim 2), and 

(2)  In addition, the immune inducer or variant thereof recited in instant claims 1-2 and 9 comprises at least one polypeptide that has an immune-inducing activity but must still retain this functional property even when further comprising an immunopotentiator. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  



The specification discloses at [0023] that the term “immune-inducing activity” as used in the present invention refers to an ability to activate and propagate T cells that respond to cancer cells expressing the PDS5A protein.  Specifically, the immune-inducing activity means that: the IFN- producing ability of CTLS and/or Th stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of non-stimulated control T cells; the cytotoxic activity against cancer cells expressing the PDS5A protein of the CTLs stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of the non-stimulated control T cells.  The cytotoxic activity of the Th cells stimulated by the PDS5A protein or a partial polypeptide thereof is enhanced, as compared to that of the non-stimulated control T cells; or the CTLs or Th cells stimulated by the PDS5A protein or a partial polypeptide thereof proliferate more than that on the non-stimulated control T cells.

The specification also discloses that an “immune inducer” may be, for example, at least one polypeptide having an immune-inducing activity [0021], or may be a single polypeptide or a combination of polypeptides [0057].  The specification further discloses at [0026] that the above described immune-inducing activity can also be evaluated as an ability to suppress the proliferation of cancer cells, or as an ability to cause a reduction in size or the disappearance of a cancer tissue (tumor) (hereinafter, referred to as “anti-tumor activity”).  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 9,437 human MHC class I molecules (i.e., HLA class I molecules) and about 3,105 human MHC class II molecules alone (see “Numbers of HLA Alleles” section).  The claims are not limited to immune-inducing polypeptides that bind to human MHC molecules.  

One of skill in the art was aware that a prerequisite for a peptide to stimulate a T cell is that it must bind to a MHC molecule, as the complex thereof is the entity that stimulates the T cell. Evidentiary reference Alberts et al (Molecular Biology of the Cell, 4th edition, 2002, ncbi.nlm.nih.gov/books/NBK26926/, of record) teaches that T lymphocytes recognize antigen peptide/MHC complexes through their TCRs (especially T Cells and MHC Proteins section).

Thus, the immune inducer comprising at least one polypeptide having an immune-inducing activity as an active ingredient must possess the functional properties of binding to a MHC class I or MHC class II molecule and when in complex therewith, possessing the further functional property of stimulating a cognate anti-cancer T cell (in the present instance, a T cell that binds to a cognate peptide from tumor protein PDS5A on a tumor cell), and/or possessing the functional property of anti-tumor activity, i.e., the functional property of being able to cause a reduction is size or disappearance of a cancer tissue.  

The specification discloses at [0089] that SEQ ID NOs: 3, 4 and 20, as well as other discrete peptides are T cell epitope peptides having an ability to specifically stimulate the proliferation of HLA-A*0201 positive or HLA-A24 positive CD8 positive T cells and to induce IFN- production (SEQ ID NO: 2 or 3 bind to HLA-A*0201, whereas SEQ ID NO: 20 binds to HLA-A24) (Example 2, [0089] and [0095]).  The specification also discloses a variety of fully defined peptide sequences from the full length of SEQ ID NO: 2 that bind to a different MHC class I molecule and stimulate a T cell (e.g., paragraph spanning pages 6-7 and Example 2). The specification also discloses peptides that bind to one MHC class II molecule HLA-DR1*04 and stimulate T cells (e.g., [0104]).  The specification does not explicitly disclose which of any of these peptides are comprised in consecutive amino acid residues within the region of positions 24 to 97 of SEQ ID NO: 2 (although SEQ ID NO: 3 [amino acid residues 66-74] and SEQ ID NO: 4 [amino acid residues 88-97] and SEQ ID NO: 20 [amino acid residues 65-73] are comprised therein).  The specification does not disclose if the other peptides in Example 2, some of which bind to HLA-A2 or HLA-A24 are comprised in the region of positions 24 to 97 of SEQ ID NO: 2 or not.

None-the-less, the peptides disclosed in the specification are not representative of the breadth of the genus of active agent polypeptides comprised in the claimed immune inducer or composition thereof, even for full length, wild-type polypeptides.  This is because the specification does not disclose, and there is no evidence of record for, a representative number of species of such polypeptides that possess the functional property of binding to any of the over 12,500 human MHC molecules (not to mention non-human MHC molecules) and when so bound, possess the functional property of stimulating a PDS5A-specific T cell or the functional property of causing tumor reduction or disappearance, even for HLA-A2 or HLA-A24.  

In addition, the specification does not disclose any species of polypeptides consisting of 7 consecutive amino acid residues at positions 24 to 97 of SEQ ID NO: 2 that bind to a MHC molecule and when bound, stimulate an anti-PDS5A-specific T cell.

Note that in the variant polypeptides comprising one, two, or three amino acid deletions, substitutions, and/or additions in the amino acid sequence of a polypeptide consisting of 7 or more consecutive amino acids within the region of positions 24 to 97 of SEQ ID NO: 2, the position of the deletions, substitutions and/or additions in the polypeptide may be anywhere in the polypeptide sequence.  The variant polypeptides may therefore have up to three deletions, substitutions, and/or additions at any position in the polypeptide.  For MHC class I binding peptides, the average length for binding to a particular MHC class I molecule is 8-10 amino acid residues in length; the variant encompasses peptides of 5-7 amino acid residues in common in the case of deletions or substitutions, and peptides of 11 to 13 amino acid residues, wherein in any of these instances, the changes can be anywhere in the peptide. Wherein there are three changes in a peptide, the changes can be at any position in the peptide, and the permutations of the combination of additions, deletions and/or substitutions results in a large number of variants, just for one peptide; for example, a substitution might be at position 1, 2, 3, 4, 5, 6, 7, 8, 9 of a 9-mer peptide, and each instance thereof would be in combination with a deletion at any of those positions except for the substituent position, and each combination of the former two changes would be in combination with an addition at either end of the peptide or between any two residues in the peptide.  There are 20 natural amino acid residues (and the substitutions and/or additions are not limited to natural amino acid residues).  This is a very large and diverse genus of variant peptides, even for one wild-type non-variant starting peptide.  The genus is even larger and more structurally diverse for the variant peptides encompassed by the instant claims. 

The specification does not disclose any species of polypeptides comprising one, two, or three amino acid deletions, substitutions and/or additions in the sequence of any one of the polypeptides recited at part (a).  

One of skill in the art was aware that there is no structure/function relationship for the primary sequence of a peptide and binding to a particular MHC class I molecule, as even peptides having anchor residues for potential binding in the particular MHC peptide binding groove failed to bind.  Each sequence must be tested to determine if it binds to a MHC molecule.  Evidentiary reference DiBrino et al (J. Immunology 151(11) 5930-5935, 1993, see entire reference, especially last paragraph, of record) teach that the presence of anchor residues is not sufficient for binding to HLA because peptides with optimal amino acid residues at anchor positions failed to bind.   

The primary amino acid sequence of a polypeptide or its variant is not correlated by its amino acid sequence to the functional property of stimulating a T cell, and consequently each said polypeptide/peptide or variant thereof must be tested to determine if it has the recited functional property.  This is also true of the primary sequence of a polypeptide or its variant not being correlated with the functional property of reducing the size/obliteration of a tumor in vivo. This is because the presentation of a particular peptide by a particular MHC class I molecule (or variant thereof) must be considered within the context of the complex of MHC class I and a particular peptide, which are differentially bound by different T cells intrinsic to a particular subject, including at a particular time, and which differentially have or do not have the ability to stimulate one of the repertoire of T cells in humans (e.g., individual humans, humans having different conditions or different stages of a condition), by virtue of their interaction with a T cell, their interaction with costimulatory molecules. Evidentiary reference Celis et al (Mol. Immunol. 1994, 31(18): 1423-1430, of record) teaches:  "In addition to MHC [class I] binding, other factors such as antigen processing, peptide transport and the composition of the T-cell receptor repertoire could determine whether any of the peptides can function as effective CTL antigens”.  Celis et al also teach that the peptides must be tested to determine if they can stimulate a T cell (see entire reference, especially Discussion section). Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

In addition with regard to the functional property of reducing tumor size or destroying tumors, the art is replete with teachings that even if an anti-tumor T cell can be generated/stimulated, there are tumor escape mechanisms in vivo that thwart the ability of a T cell to effect tumor reduction or destruction; hence these escape mechanisms evidence that the ability of a peptide to bind to a MHC class I molecule and when so bound to stimulate a T cell does not correlate to anti-tumor activity. 

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004) teach “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor.”  (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinisic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, see entire reference) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

Although one of skill in the art could make polypeptide sequences of 7 or more amino acid residues in length that are comprised in the region of positions 24-97 of SEQ ID NO: 2, test them for binding to the over 12,000 human MHC molecules as well as MHC molecules of other animal species that possess said MHC molecules, and test the peptides that bind thereto for their ability when so bound to stimulate a T cell, written description is not satisfied by engaging in experimentation:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As regards the immune inducer or variant thereof recited in instant claims 1-2 and 9 comprises at least one polypeptide that has an immune-inducing activity but must still retain this functional property even when further comprising an immunopotentiator, the instant specification discloses that the immunopotentiator includes for example, an adjuvant ([0059]) or a cytokine ([0061]).  Although the specification gives examples of adjuvants and cytokines, the specification does not disclose the identity of the immunopotentiators that are included as attached or fused to the immune inducer that will allow the immune inducer polypeptide(s) to retain the functional properties of binding to a MHC class I molecule, when so bound stimulate a cognate T cell, including wherein the T cell can reduce the size of or destroy the tumor.  The art recognizes that MHC binding peptides are of a predominate length to span the length of the MHC class I peptide binding groove and not exceed that length, as the ends of the peptide binding groove are closed and unable to accommodate longer peptides.  The art also recognizes that the amino acid residues flanking a peptide that can be processed in vivo to liberate it to a size and composition to bind to a MHC class I molecule influence the liberation of the peptide subsequence.  The specification does not disclose any species of immune inducer polypeptide(s) that further comprise an immunopotentiator.

The art recognizes that for a peptide to be a T cell epitope, the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366) at page 366, column 1 lines 1-10.)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27).  

The art recognizes that flanking sequences surrounding a peptide of interest that binds to a MHC class I molecule influence the processing and presentation of CTL epitopes (MHC class I binding peptides that induce a T cell response when bound to the MHC class I molecule) (see Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487), Shastri et al (J. Immunol. 1995, 155: 4339-4346), Bergmann et al (J. Immunol. 1996, 157: 3242-3249), Wang et al (Cell. Immunol. 1992, 143: 284-297), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144), Theoboald et al (J. Exp. Med. 1998, 188(6): 1017-1028), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222) and that immunodominance can be affected by the context of the epitope within the protein molecule and that junctional neoepitopes can be created (Perkins et al) or that immunodominant epitopes can be completely silenced by contiguous sequences (Wang et al).  
	
Although one of skill in the art could attach or fuse an immunopotentiator to at least one polypeptide having an immune-inducing activity (when not so attached or fused), experimentation is not a basis for adequate written description.  Although one of skill in the art could envision the sequence of a polypeptide consisting of 7 or more consecutive amino acid residues within the region of positions 24-97 of SEQ ID NO: 2 or the recited variant thereof, one of skill in the art could not envision which of these polypeptides and variants thereof possess the functional properties of binding to an MHC molecule and when so bound stimulating a T cell or effecting a reduction or destruction of tumors.  Each sequence must be tested for these functional properties.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the immune inducer or polypeptide having an immune-inducing activity/composition thereof recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such immune inducers and polypeptides having an immune-inducing activity at the time the instant application was filed.    

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 3/22/21 on pages 7-8.  

However, Applicant’s said argument that the instantly claimed polypeptides included in the claims are described in the specification, a representative number of species are being described and the scope of the present invention is clearly defined is not persuasive for the reasons enunciated in the instant rejection.  
	
6.  Claims 1-3, 9-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Changes to this rejection are necessitated by Applicant’s amendment filed 3/22/21.

The specification does not disclose how to make and/or use the instant invention: 

An immune inducer or a polypeptide having an immune-inducing activity and selected from (a) a polypeptide(s) consisting of 7 or more consecutive amino acids within the region of positions 24-97 of SEQ ID NO: 2 (i.e., PDS5A protein) (and including wherein the polypeptide consists of or comprises the amino acid sequence represented by SEQ ID NO: 3, SEQ ID NO: 4, or SEQ ID NO: 20, or a partial sequence thereof in claims 3 and 11), or (b) a polypeptide(s) comprising one to “several” amino acid deletions, substitutions and/or additions in the amino acid sequence of any one of the polypeptides in (a) (claims 1 and 10), including wherein the polypeptide binds to a MHC class I molecule (claim 2), and including wherein the variant in (b) can be a variant comprising one, two, or three amino acid deletions, substitutions and/or additions in the amino acid sequence of any one of the polypeptides in (a) (claims 1 and 10), including wherein the polypeptide binds to a MHC class I molecule (claim 2).

The specification has not enabled the breadth of the claimed invention because the claims encompass a broad genus of polypeptides of 7 or more consecutive amino acids within the region of positions 24 to 97 of SEQ ID NO: 2 (PDS5A tumor antigen) and variants thereof that have immune inducing activity, wherein a prerequisite for this said activity is testing for binding of these native or variant peptides to one of the over 12,000 human or other MHC molecules, and subsequently testing for the ability of the resulting complexes thereof to stimulate a T cell or to effect a reduction or total destruction of a tumor in vivo.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used without undue experimentation.  

The specification discloses at [0023] that the term “immune-inducing activity” as used in the present invention refers to an ability to activate and propagate T cells that respond to cancer cells expressing the PDS5A protein.  Specifically, the immune-inducing activity means that: the IFN- producing ability of CTLS and/or Th stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of non-stimulated control T cells; the cytotoxic activity against cancer cells expressing the PDS5A protein of the CTLs stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of the non-stimulated control T cells.  The cytotoxic activity of the Th cells stimulated by thePDS5A protein or a partial polypeptide thereof is enhanced, as compared to that of the non-stimulated control T cells; or the CTLs or Th cells stimulated by the PDS5A protein or a partial polypeptide thereof proliferate more than that on the non-stimulated control T cells.

The specification discloses that an “immune inducer” may be, for example, at least one polypeptide having an immune-inducing activity [0021], or may be a single polypeptide or a combination of polypeptides [0057].  The specification further discloses at [0026] that the above described immune-inducing activity can also be evaluated as an ability to suppress the proliferation of cancer cells, or as an ability to cause a reduction in size or the disappearance of a cancer tissue (tumor) (hereinafter, referred to as “anti-tumor activity”).  
 
The specification discloses at [0089] that SEQ ID NOs: 3 and 4 as well as other discrete peptides are T cell epitope peptides having an ability to specifically stimulate the proliferation of HLA-A*0201 positive CD8 positive T cells and to induce IFN- production (Example 2 and [0089]).  The specification also discloses a variety of fully defined peptide sequences from the full length of SEQ ID NO: 2 that bind to a single different MHC class I molecule (that is not HLA-A*0201) and stimulate a T cell (Example 2 and [0090]-[0097]).   The specification also discloses peptides that bind to one MHC class II molecule HLA-DR1*04 and stimulate T cells (e.g., [0104]).  The specification does not explicitly disclose which of any of these peptides are comprised in consecutive amino acid residues within the region of positions 24 to 97 of SEQ ID NO: 2 (although SEQ ID NO: 3 [amino acid residues 66-74] and SEQ ID NO: 4 [amino acid residues 88-97] are comprised therein).  

One of skill in the art was aware that a prerequisite for the ability of a peptide to stimulate a T cell is that it first must bind to a MHC molecule, as the complex thereof is the entity that stimulates the T cell. Evidentiary reference Alberts et al (Molecular Biology of the Cell, 4th edition, 2002, ncbi.nlm.nih.gov/books/NBK26926/, of record) teaches that T lymphocytes recognize antigen peptide/MHC complexes through their TCRs (especially T Cells and MHC Proteins section).

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 9,400 different human class I MHC allele products and about 3,100 different human class II MHC allele products (see entire reference, specially “Numbers of HLA Alleles” section).  Note that the polypeptides recited in the instant claims are not constrained for inducing a human T cell, and hence by extension the said polypeptides are not constrained to bind to a human MHC molecule.  This increases the number of peptides that must be tested.  

In terms of the polypeptides of 7 or more consecutive amino acid residues within the region of positions 24 to 97 of SEQ ID NO: 2 (PDS5A tumor associated antigen) that can stimulate a T cell when bound thereto, the polypeptides disclosed in the instant specification represent a small subgenus of the larger genus of such polypeptides. The size of the genus is, just for human MHC molecules alone, about (70 x 12,500 =) 875,000 peptides just considering one length for the polypeptide, pushing the number for all lengths up even higher.  The peptides would have to be made, tested for binding to each MHC molecule, and the resulting polypeptides would have to be tested for their ability to stimulate T cells when bound thereto or for anti-tumor activity (i.e., reducing the size of or destroying tumors or suppressing tumor cell proliferation).    

In addition, the specification does not disclose any species of polypeptides consisting of 7 consecutive amino acid residues at positions 24 to 97 of SEQ ID NO: 2 that bind to a MHC class I molecule and when bound, stimulate an anti-PDS5A-specific T cell.

Also, the specification does not disclose any species of polypeptides comprising one, two, or three amino acid deletions, substitutions and/or additions in the sequence of any one of the polypeptides recited at part (a).  

Note that in the variant polypeptides comprising one, two, or three amino acid deletions, substitutions, and/or additions in the amino acid sequence of a polypeptide consisting of 7 or more consecutive amino acids within the region of positions 24 to 97 of SEQ ID NO: 2, the position of the deletions, substitutions and/or additions in the polypeptide may be anywhere in the polypeptide sequence.  The variant polypeptides may therefore have up to three deletions, substitutions, and/or additions at any position in the polypeptide.  For MHC class I binding peptides, the average length for binding to a particular MHC class I molecule is 8-10 amino acid residues in length; the variant encompasses peptides of 5-7 amino acid residues in common in the case of deletions or substitutions, and peptides of 11 to 13 amino acid residues, wherein in any of these instances, the changes can be anywhere in the peptide. Wherein there are three changes in a peptide, the changes can be at any position in the peptide, and the permutations of the combination of additions, deletions and/or substitutions results in a large number of variants, just for one peptide; for example, a substitution might be at position 1, 2, 3, 4, 5, 6, 7, 8, 9 of a 9-mer peptide, and each instance thereof would be in combination with a deletion at any of those positions except for the substituent position, and each combination of the former two changes would be in combination with an addition at either end of the peptide or between any two residues in the peptide.  There are 20 natural amino acid residues (and the substitutions and/or additions are not limited to natural amino acid residues).  This is a very large and diverse genus of variant peptides, even for one wild-type non-variant starting peptide.  The genus is even larger and more structurally diverse for the variant peptides encompassed by the instant claims. 

For these said variants, the number of peptides that must be tested for binding to one of the over 12,500 MHC molecules and when bound thereto, tested for their ability to stimulate a T cell, and/or to or to effect a reduction or total destruction of a tumor in vivo,
the genus is exponentially broad and structurally diverse.  
One of skill in the art was equally aware that the primary sequence of a peptide  does not guarantee binding to a MHC class I molecule, as even peptides having anchor residues for potential binding in the particular MHC peptide binding groove failed to bind.  Each sequence must be tested to determine if it binds to a MHC molecule.  
Evidentiary reference DiBrino et al (J. Immunology 151(11) 5930-5935, 1993, see entire reference, especially last paragraph, of record) teaches that the presence of anchor residues is not sufficient for binding to HLA because peptides with optimal amino acid residues at anchor positions failed to bind.   
Although the art recognizes that there are predictive algorithms to identify peptide subsequences of antigenic proteins that are potentially capable of binding to at least three HLA class I or at least three HLA class II molecules of subjects in a target population.  However, prediction algorithms yield false positive results and each peptide must be tested to ascertain if it really binds to an HLA molecule:

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the alpha 1 and alpha 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  

The ability of a peptide to bind to a MHC molecule does not ensure the ability of the resulting complex to stimulate a T cell, and consequently each said polypeptide/peptide or variant thereof must be tested to determine if it can stimulate a T cell, or to effect an anti-tumor response (as is defined in the instant specification as being an immunoinducer).  This is because the presentation of a particular peptide by a particular MHC class I molecule (or variant thereof) must be considered within the context of the complex of MHC class I and a particular peptide, which are differentially bound by different T cells intrinsic to a particular subject.  Evidentiary reference Celis et al (Mol. Immunol. 1994, 31(18): 1423-1430, of record) teaches:  "In addition to MHC [class I] binding, other factors such as antigen processing, peptide transport and the composition of the T-cell receptor repertoire could determine whether any of the peptides can function as effective CTL antigens”.  Celis et al also teach that the peptides must be tested to determine if they can stimulate a T cell (see entire reference, especially Discussion section).  

In addition, the art is replete with teachings that even if an anti-tumor T cell can be generated/stimulated, there are tumor escape mechanisms in vivo that thwart the ability of a T cell to effect tumor reduction or destruction.  

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004) teach “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor.”  (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinisic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, see entire reference) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 3/22/21 on pages 7-8.  

However, Applicant’s said argument that the instantly claimed polypeptides included in the claims are described in the specification, a representative number of species are being described (working examples in the case of enablement) ,and the scope of the present invention is clearly defined is not persuasive for the reasons enunciated in the instant rejection.  

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.  Claims 1-3, 9-11 and 20   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Changes to this rejection are necessitated by Applicant’s amendment filed 3/22/21.

Claims 1, 3, 9-11 and 20 contain an improper Markush grouping.

"A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

In the instant case, the polypeptides with immune-inducing activity (i.e., the ability to activate and propagate T cells that respond to cancer cells expressing the PDS5A protein that consists of the sequence of SEQ ID NO: 2, and reduce tumor size or destroy tumors, instant specification at [0023]):

- in claim 1 at part (i) (a) are peptides subsequence(s) of different portions of SEQ ID NO: 2 within the region of positions 24-97 that don’t share a single structural similarity, are different lengths, have different sequences, potentially bind to different MHC molecules and when in complex therewith, activate differently restricted T cells; for example, SEQ ID NO: 3 (YLPLALHLA, amino acid residues 66-74 of SEQ ID NO: 2) does not share a single structural similarity with Applicant’s elected species is SEQ ID NO: 4 (LLVACCLADI, amino acid residues 88-97 of SEQ ID NO: 2) and when in complex with an HLA molecule, activate differently restricted T cells even if they bind to the same HLA molecule.  

-in claim 1 at part (i)(b) are variant peptides having one, two, or three substitutions, deletions and/or additions in any of the peptides recited at part (i)(a), and hence do not share a significant single structural similarity, have different sequences and different lengths, bind to different MHC molecules, and stimulate differently restricted T cells.   

- in claim 1 at part (ii) are nucleic acid sequences that encode the peptide or peptide variants are comprised of nucleotides and sugars, as opposed to peptide that are comprised of amino acid residues; and hence they do not share a significant single structural similarity; 

-in claim 3 the peptides at part (d) are variant peptides having one, two, or three substitutions, deletions and/or additions in any of the peptides (for example, SEQ ID NO: 3 or 4) recited at part (c), and hence do not share a significant single structural similarity, as noted above due to their different amino acid sequences, binding to different MHC molecules, stimulating differently restricted T cells;

-in claim 3, the polypeptides are partial sequences of the peptides recited at part (c) or the variant peptides recited at part (d), and hence do not share a significant single structural similarity;
 
- in claim 10 at part (a) are some peptide subsequence(s) of different portions of SEQ ID NO: 2 within the region of positions 24-97 that don’t share a single structural similarity, have different amino acid sequences and lengths, potentially bind to different MHC molecules and when in complex therewith, activate differently restricted T cells;

-in claim 10 at part (b) are variant peptides having one, two, or three substitutions, deletions and/or additions in any of the peptides recited at part (a), and hence do not share a significant single structural similarity, as noted above, having different amino acid sequences and lengths, potentially bind to different MHC molecules and when in complex therewith, activate differently restricted T cells;

--in claim 11, the peptides at part (d) are variant peptides having one, two, or three substitutions, deletions and/or additions in any of the peptides (for example, SEQ ID NO: 3 or 4) recited at part (c), and hence do not share a significant single structural similarity, having different amino acid sequences and lengths, potentially bind to different MHC molecules and when in complex therewith, activate differently restricted T cells;

-in claim 11, the polypeptides are partial sequences of the peptides recited at part (c) or the variant peptides recited at part (d), and hence do not share a significant single structural similarity, having different amino acid sequences and lengths, potentially bind to different MHC molecules and when in complex therewith, activate differently restricted T cells;

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 3/22/21 on pages 8-9.

However, amending the claims with regards to the variant peptides having one, two, or three substitutions, deletions and/or additions, does not obviate the instant rejection either with regard to the variant peptides, nor with regard to the partial sequence peptides, nor the generic polypeptides recited at part (a) of instant base claims 1 and 10 for the reasons enunciated in the instant rejection.  

9. For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/JP2016/073077, i.e., 8/5/16, as the foreign application JAPAN 22015-158539 is published in Japanese.  

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  Applicant’s amendment filed 3/22/21 has overcome the prior rejection of record of claims 1-3, 10 and 11 under 35 U.S.C. 102(a)(i) as being anticipated by Hassan et al (Molecular & Cellular Proteomics, 2013, 10.74/mcp.M112.024810: 1829-1843, of record).  

Applicant has amended the claims to recite that the variant polypeptides comprise only one, two, or three amino acid deleti0ns, substitutions and/or additions to the wild-type peptide, a limitation the art reference does not teach.  

12. Applicant’s amendment filed 3/22/21 has overcome the prior rejection of record of claims 1-3, 6-8, 10, 11, 15, 16 and 19 under 35 U.S.C. 102(a)(i) as being anticipated by Caron et al (eLife, 7/15, 4:e07661, pages 1-17, of record).  

Applicant has canceled claims 6-8, 5, 16 and 19, and has amended the instant claims to recite that the polypeptide variants may comprise one, two, or three amino acid deletions, substitutions, and/or additions to the wild-type peptide, a limitation that is met by peptide YPPGVKEI of the art reference; however, Applicant has also amended the claims to recite that the immune inducer or the composition comprising the immune inducer further comprise an immunopotentiator, a limitation not taught by the art reference.  

13.  Applicant’s amendment filed 3/22/21 has overcome the prior rejection of record of claims 1-3, 10 and 11 under 35 U.S.C. 102(a)(i) as being anticipated by EP 2474315 A1 (2012, presently provided IDS reference).

Applicant has amended the instant claims to recite that the polypeptide variants may comprise one, two, or three amino acid deletions, substitutions, and/or additions to the wild-type peptide, a limitation that is not taught by the art reference.

14.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.   Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caron et al (eLife, 7/15, 4:e07661, pages 1-17, of record) in view of Speiser et al (Eur. J. Immunol. 2002, 32: 731-741).  

This is a new ground of rejection necessitated by Applicant’s amendment filed 3/22/21.  

The instant specification discloses that peptides with immune-inducing activity possess the ability to activate and propagate T cells that respond to cancer cells expressing the PDS5A protein that consists of the sequence of SEQ ID NO: 2, this activation being IFN- induction, cytotoxicity and/or proliferation (e.g., [0023]).  The specification further discloses that peptides consisting of the sequence of AYPPGVKEI (SEQ ID NO: 20) binds to HLA-A24 and is immunoinducing (e.g., at [0095]). 

Caron et al teach a peptide that binds to HLA-B51 and was eluted from an HLA-B51 on a cell, i.e., the said peptide is endogenously processed and presented.  The amino acid sequence of the peptide, the corresponding HLA restriction element, and the amino acid residues of instantly recited SEQ ID NO: 2 that correspond to the peptide are shown below:
 
YPPGVKEI binds to HLA-B51 and corresponds to amino acid residues 24-33 of SEQ ID NO: 2.  Note that this peptide is identical to amino acid residues 2-9 (underlined) of instantly recited SEQ ID NO: 20 (i.e., AYPPGVKEI).  The art reference further teaches that the immunopeptidome comprising this said peptide was analyzed to detect and measure pathogen-specific or cancer-specific immune peptides for the design of immune based therapies.

The art reference does not teach wherein the peptide is present in a composition comprising an immunopotentiator.

Speiser et al exemplify adding an adjuvant to a composition comprising a tumor antigen peptide.  Speiser et al teach that a major goal of therapeutic vaccination is to strongly activate antigen specific CD8+ T cells such that they secrete effector cytokines and/or kill infected and malignant cells in vivo for a prolonged period of time (see entire reference, especially para spanning pages 731-732).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have formulated a peptide such as YPPGVKEI taught by Caron et al to be endogenously processed and presented by HLA-B51 with an adjuvant as is taught by Speiser et al.  

One of ordinary skill in the art would have been motivated to do this in order to investigate the induction of an immune response against the peptide.

Although the art reference does not explicitly teach that the art peptide corresponding to the amino acid sequence YPPGVKEI is immune inducing, it is a subsequence of a peptide that binds to HLA-A24 that is immune inducing.  Therefore, the claimed peptide appears to be similar to the peptide of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the peptide of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the peptide of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 9/14/20 on page 13.  

However, the claims do not require that even one amino acid residue be in common between the art peptide and SEQ ID NO: 3 and/or 4, as is enunciated in the claim interpretation above.  
16.  Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). This is a new ground of objection necessitated by Applicant’s amendment filed 3/22/21.
17.  Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). This is a new ground of objection necessitated by Applicant’s amendment filed 3/22/21.
18.  No claim is allowed.

19.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644